Case 1:19-cv-05565-VEC Document1 Filed 06/14/19 Page 1 of 17

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

GEBRIAL RASMY,

Plaintiff, Civil Action No.

Vv.

MARRIOTT INTERNATIONAL CORP.,

Defendant.

 

 

NOTICE OF REMOVAL

PLEASE TAKE NOTICE THAT pursuant to 28 U.S.C. §§ 1332(a), 1441, and 1446,
Defendant Marriott International, Inc. (improperly pled as “Marriott International Corp.’)
(“Marriott” or “Defendant”), by and through its undersigned attorneys, hereby removes the above-
captioned matter from the Supreme Court of the State of New York, New York County, to the
United States District Court for the Southern District of New York. Removal is proper based upon
the following:

Commencement of Action in State Court

1. Pro se plaintiff Gebrial Rasmy (‘Plaintiff’) commenced a civil action in the
Supreme Court of the State of New York, New York County, by filing a Complaint on or about
March 6, 2019 captioned “Gebrial Rasmy v. Marriott International Corp.,” Index No. 100285-19
(“Complaint”).

2, On May 20, 2019, Marriott was served with the Complaint. Pursuant to 28 U.S.C.
§ 1446(a), a copy of the Complaint, which constitutes all process, pleadings and orders received

by Defendant in this matter, is attached hereto as Exhibit A.
Case 1:19-cv-05565-VEC Document1 Filed 06/14/19 Page 2 of 17

3. This Notice of Removal is timely filed in accordance with 28 U.S.C. § 1446(b), in
that it is filed within thirty (30) days after May 20, 2019, the first and only date on which Defendant
was provided with any pleading or other paper in this matter, and this case has been on file for less
than one year.

Nature of Claims

4, In his Complaint, Plaintiff—a former Marriott employee—alleges he was
“subjected to discrimination HosTiL {sic} work envirment |sic] retaliation wrongfull [sic] termination
and aiding and Bidding {sic}. (See Exhibit A).

5, Based upon these allegations, Plaintiff purports to assert claims against Defendant
for breach of the New York State Human Rights Law.

Diversity Jurisdiction

6. This action is removable to this Court pursuant to 28 U.S.C. § 1441 in that, as
shown below, it is one over which the District Courts of the United States have original jurisdiction
under 28 U.S.C. § 1332 because the parties are citizens of different states.

7. The sole plaintiff is an individual residing at 55 Whippoorwill Lane, Sparta, New
Jersey. (See Exhibit A).

8. The sole defendant, Marriott International, Inc., is a publicly-traded Delaware
corporation with its principal place of business in Bethesda, Maryland. (See Jd.) Accordingly,
Defendant is a citizen of the state of Delaware and Maryland for purposes of 28 U.S.C. §
1332(a)(1).

9. As such, there is complete diversity between all plaintiffs and all defendants.

10. Plaintiff purports to assert claims under the New York Human Rights Law, under

which he may seek, infer alia, compensation for loss of wages, emotional distress damages, and
Case 1:19-cv-05565-VEC Document1 Filed 06/14/19 Page 3 of 17

compensatory damages. Plaintiff's employment was terminated in May 2016, more than three
years ago, and so if Plaintiff prevails, his lost wages would be in excess of $75,000.

11. Accordingly, the total amount in controversy exceeds $75,000.00, exclusive of
interest and costs. See Bray v. Purple Eagle Entm’t, Inc., 2019 U.S. Dist. LEXIS 10202, at *8
(S.D.N.Y. Jan. 18, 2019) (in determining whether amount in controversy requirement is satisfied,
“i]t must appear to a legal certainty that the claim is really for less than the jurisdictional amount”
to defeat jurisdiction) (quoting St. Paul Mercurty Indem. Co. v. Red Cab Co., 303 U.S. 283, 288,
58 S.Ct. 586, 82 L.Ed. 845 (1938)); Nwanze v. Time, Inc., 125 Fed. Appx. 346 (2d Cir. 2005).

12. Accordingly, this Court has original subject matter jurisdiction over this civil action
pursuant to 28 U.S.C. § 1332, as diversity of citizenship exists between the parties and the amount
in controversy exceeds $75,000, exclusive of interest and costs.

Venue

13. | The Southern District of New York is the proper venue for removal pursuant to 28
U.S.C. § 1441(a) because the action is pending in the Supreme Court of New York, New York
County, located within the Southern District of New York, and the actions which give rise to this
matter allegedly occurred in Manhattan, also located within the Southern District of New York.

Notice

14. Pursuant to 28 U.S.C. § 1446(d), a Notice of Filing of Notice of Removal is being
submitted for filing to the Clerk of the Supreme Court of New York, New York County, and is
being served upon Plaintiff. A copy of Defendant’s Notice of Filing of Notice of Removal and

Certificate of Service is attached hereto as Exhibit B.
Case 1:19-cv-05565-VEC Document1 Filed 06/14/19 Page 4 of 17

Basis for Removal

15. Based on the foregoing, this action is properly removable under 28 U.S.C. §§
1441(a) on the ground that this Court has original jurisdiction over this case under 28 U.S.C. §
1332 (diversity jurisdiction).

16. This Notice of Removal is being filed within 30 days after the basis for removal
was asserted, and is therefore timely under 28 U.S.C. § 1446(b).

17, In filing this Notice of Removal, Defendant does not waive any defects in service
of process, venue, or personal jurisdiction, nor any objections, exceptions, or defenses to the
Complaint.

18. The same parties are also litigants in an earlier filed action brought by Plaintiff
against Marriott. That case, Gebrial Rasmy v. Marriot International, Inc., Civil Action No, 1:16-
cv-4865-AJN-OTW, was dismissed via summary judgment by The Honorable Alison J. Nathan,
U.S.D.J., on September 28, 2018. See Rasmy v. Marriott Int'l, Inc., 343 F. Supp. 3d 354 (S.D.N.Y.
2018). That decision is currently on appeal to the U.S. Court of Appeals for the Second Circuit,
identified as Case No. 18-3260.

WHEREFORE, Defendant respectfully requests that this matter be removed to the United
States District Court for the Southern District of New York and requests that this Court assume
full jurisdiction over this action as provided by law.

FORD HARRISON LLP

Dated: June 14, 2019 s/Mark A. Saloman
Mark A. Saloman, Esq.
300 Connell Drive, Suite 4100
Berkeley Heights, New Jersey 07922
Telephone: (973) 646-7300
Facsimile: (973) 646-7301
Attorneys for Defendant

WSACTIVELLP: 10564718 .2
Case 1:19-cv-05565-VEC Document1 Filed 06/14/19 Page 5 of 17

EXHIBIT A
Case 1:19-cv-05565-VEC Document 1 Filed 06/14/19 Page 6 of 17

25BOCA-GWFAX -> 2033562068 Page 1 of 4

22/2019 3:43 PM

{Print in black Ink all dress in bold letters. This summons must be served with a complaint]
SUPREME COURT OF THE STATE OF NEW YORK

 

 

COUNTY OF NEW YORK ;
7 SUMMONS
} Index Number
fi ‘ P , ~
your name(s}} against laintiff(s), l00z8S° ~)19
; We Data index Number -
[nameé(e) of party belng sued] Defendant(s). . Purchased —

 

 

To the Person(s) Named es Defendant(s) above: ;
PLEASE TAKE NOTICE THAT YOU ARE SUMMONED fo answer the complaint of the

plaintiff(s) herein and to'serve 2 copy of your answer on the plalntifi(s) at the address indicated
below within 20 days after service of this Summons (not counting the day of service lizelf), or within
30 days after service ls complete if the Summons ls not delivered personelly to you within the Stats

of New York.
YOU ARE HEREBY NOTIFIED THAT should you fall to answer, a judgment will be entered

against you by default for the rellef demanded In the complaint.

_ Dated: 05 [25 2 -20/F age A CELL & 4.
[date of summons] . 5 . > iLL LA
; ra 60}, telephone num

SPARTA Wd oe

413-4 oe -T4b5 _,
EE ooP FILED

 

 

Defendant(s)
le Yeo FERW weeD KP. -
. MAR 06 2019
SET HESP A. LLP 222I7 COUNTY CLERKS OFFICE
NEW YORK

(Ga) of panty belnig
Venue: Plalntifi(s) designate(s) New York County as the place of tial. The basis of this desigriation
le:

[oheok box that appilee)

e Plaintif's(s’) residence In New York County

© Peterulanta(s’ résidence In New York-County
ther [S¢e CPLR Article 8]:

Supreme Court Records OnLine Library - page 1 of 4
Case 1:19-cv-05565-VEC Document 1 Filed 06/14/19 Page 7 of 17

22/2019 3:43 PH 25BOCA-GWPAX -> 2033562088 Page 2 of 4

PEBRIAL (RAs He Paiste Se .
Agia fat
MARR oft IUTERAAT ONAL CoP >
Defoe, 0k.

See on |

 

 

 

 

 

 

Supreme Court Records Ontine Library - page 2 of 4
Case 1:19-cv-05565-VEC Document1 Filed 06/14/19 Page 8 of 17

22/2019 3:43 PM 25BOCA-GWFAX -> 2033562088 Page 4 of 4

 

+

os .

4° : 7 , |
‘ . , . . y

mt wey ttt ent ed ht an

sates Sai te ican ton ea tie hams tite

. .
. . .
. . '
. e 8 . . 8 ,
. .
. * . ' ° . i
. a. . “ . .
* * . .
. 6
, .
’ .
.
. . .
. . . . '.

eu ew York ; . CIEE hj ] 4

   

JUNISE ME- a,
Notary Public, State of New York
No. 04JA6325007 . .
Qualified In Naw York County 7
Commission Expires May 18, 20 ug

Supreme Court Records OnLine Library- page 4 of 4
Case 1:19-cv-05565-VEC Document1 Filed 06/14/19 Page 9 of 17

25BOCA-GWPAX -> 2033562088 Page 3 of 4

22/2019 3:43 PM

 

 

e « ' ® pecan
. ¥
. . .
of * * ’ .

- . - * . . * .
+ « ~ s . . . . .?
° . ‘
° e . ‘ '
’ - .

. stdenwn . '

. ‘ t
de 2° .
=
?

 

 

 

 

 

. * . + : 7
*
. + \ee .
* . « '
« mamas .
° .
’ aa
' “te
. . . .
. . ,
- . ‘ . .
* e . ‘
«yf .
‘ .
. .
oo. « .
’
. . . . ‘
. *
. .
.
.
. t.
+ . .
. .
. ‘ . .
. .
' ’ . ‘
.? ’
. * nec

 

 

Supreme Court Records OnLine Library - page 3 of 4 *

 
Case 1:19-cv-05565-VEC Document1 Filed 06/14/19 Page 10 of 17

EXHIBIT B
Case 1:19-cv-05565-VEC Document1 Filed 06/14/19 Page 11 of 17

SUPREME COURT OF NEW YORK

 

COUNTY OF NEW YORK
GEBRIAL RASMY,
Index No. 100285-19
Plaintiff,
V. DEFENDANT MARRIOTT
INTERNATIONAL, INC.’S NOTICE OF
MARRIOTT INTERNATIONAL CORP., FILING OF NOTICE OF REMOVAL
Defendant.

 

 

PLEASE TAKE NOTICE that on June 14, 2019, pursuant to 28 U.S.C. §§ 1332, 1441,
and 1446, defendant Marriott International, Inc. (improperly pled as “Marriott International
Corp.”) (“Defendant” or “Marriott”) has filed on this day a Notice of Removal with the United
States District Court for the Southern District of New York in the above-captioned matter. A true
and correct copy of the Notice of Removal is attached hereto as Exhibit A.

PLEASE TAKE FURTHER NOTICE that, pursuant to 28 U.S.C. § 1446(d), the filing
of this Notice of Removal in the United States District Court, together with the filing of this Notice,
affects the immediate removal of this case to the United States District Court for the Southern
District of New York and this Court may proceed no further unless and until the case is remanded.

FORD HARRISON LLP

Dated: June 14, 2019 s/Mark A. Saloman
Mark A. Saloman, Esq.
300 Connell Drive, Suite 4100
Berkeley Heights, New Jersey 07922
Telephone: (973) 646-7300
Facsimile: (973) 646-7301
Attorneys for Defendant
Case 1:19-cv-05565-VEC Document1 Filed 06/14/19 Page 12 of 17

SUPREME COURT OF NEW YORK

 

COUNTY OF NEW YORK
GEBRIAL RASMY,
Index No. 100285-19
Plaintiff,
Vv. DEFENDANT MARRIOTT
INTERNATIONAL, INC.’S CERTIFICATE OF

MARRIOTT INTERNATIONAL CORP., SERVICE

Defendant.

 

 

1 HEREBY CERTIFY that a true and correct copy of Defendant’s Notice of Filing of
Notice of Removal has been filed with the Supreme Court of New York, New York County via
electronic filing to the following address:

New York Supreme Court
Clerk’s Office

60 Centre Street Rm 161
New York, New York 10007

I further certify that copies of the same were served upon Plaintiff, pro se, by Hand
Delivery, to the following address:

Gebrial Rasmy
55 Whippoorwill Lane
Sparta, New Jersey 07871

FORD HARRISON LLP

Dated: June 14, 2019 s/Mark A. Saloman
Mark A. Saloman, Esq.
300 Connell Drive, Suite 4100
Berkeley Heights, New Jersey 07922
Telephone: (973) 646-7300
Facsimile: (973) 646-7301
Attorneys for Defendant

WSACTIVELLP:10564738.1

nN
Case 1:19-cv-05565-VEC Document1 Filed 06/14/19 Page 13 of 17

EXHIBIT A
Case 1:19-cv-05565-VEC Document1 Filed 06/14/19 Page 14 of 17

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

GEBRIAL RASMY,

Plaintiff, Civil Action No.

Vv.

MARRIOTT INTERNATIONAL CORP.,

Defendant.

 

 

NOTICE OF REMOVAL

PLEASE TAKE NOTICE THAT pursuant to 28 U.S.C. §§ 1332(a), 1441, and 1446,
Defendant Marriott International, Inc. (improperly pled as “Marriott International Corp.”)
(“Marriott” or “Defendant’”), by and through its undersigned attorneys, hereby removes the above-
captioned matter from the Supreme Court of the State of New York, New York County, to the
United States District Court for the Southern District of New York. Removal is proper based upon
the following:

Commencement of Action in State Court

1. Pro se plaintiff Gebrial Rasmy (‘Plaintiff’) commenced a civil action in the
Supreme Court of the State of New York, New York County, by filing a Complaint on or about
March 6, 2019 captioned “Gebrial Rasmy v. Marriott International Corp.,” Index No. 100285-19
(“Complaint”).

2. On May 20, 2019, Marriott was served with the Complaint. Pursuant to 28 U.S.C.
§ 1446(a), a copy of the Complaint, which constitutes all process, pleadings and orders received

by Defendant in this matter, is attached hereto as Exhibit A.
Case 1:19-cv-05565-VEC Document1 Filed 06/14/19 Page 15 of 17

3, This Notice of Removal is timely filed in accordance with 28 U.S.C. § 1446(b), in
that it is filed within thirty (30) days after May 20, 2019, the first and only date on which Defendant
was provided with any pleading or other paper in this matter, and this case has been on file for less
than one year.

Nature of Claims

4. In his Complaint, Plaintiff—a former Marriott employee—alleges he was
“subjected to discrimination HosTiL [sic] work envirment {sic} retaliation wrongfull [sic] termination
and aiding and Bidding {sic).” (See Exhibit A).

5. Based upon these allegations, Plaintiff purports to assert claims against Defendant
for breach of the New York State Human Rights Law.

Diversity Jurisdiction

6. This action is removable to this Court pursuant to 28 U.S.C. § 1441 in that, as
shown below, it is one over which the District Courts of the United States have original jurisdiction
under 28 U.S.C. § 1332 because the parties are citizens of different states.

7. The sole plaintiff is an individual residing at 55 Whippoorwill Lane, Sparta, New
Jersey. (See Exhibit A).

8, The sole defendant, Marriott International, Inc., is a publicly-traded Delaware
corporation with its principal place of business in Bethesda, Maryland. (See Id.) Accordingly,

Defendant is a citizen of the state of Delaware and Maryland for purposes of 28 U.S.C. §

1332(a)(1).
9. As such, there is complete diversity between all plaintiffs and all defendants.
10. Plaintiff purports to assert claims under the New York Human Rights Law, under

which he may scck, inter alia, compensation for loss of wages, emotional distress damages, and
Case 1:19-cv-05565-VEC Document1 Filed 06/14/19 Page 16 of 17

compensatory damages. Plaintiff's employment was terminated in May 2016, more than three
years ago, and so if Plaintiff prevails, his lost wages would be in excess of $75,000.

11. Accordingly, the total amount in controversy exceeds $75,000.00, exclusive of
interest and costs. See Bray v. Purple Eagle Entm’t, Inc., 2019 U.S. Dist. LEXIS 10202, at *8
(S.D.N.Y. Jan. 18, 2019) (in determining whether amount in controversy requirement is satisfied,
“Ti]t must appear to a legal certainty that the claim is really for less than the jurisdictional amount”
to defeat jurisdiction) (quoting St. Paul Mercurty Indem. Co. v. Red Cab Co., 303 U.S. 283, 288,
58 S.Ct. 586, 82 L.Ed. 845 (1938)); Mwanze v. Time, Inc., 125 Fed. Appx. 346 (2d Cir, 2005).

12. Accordingly, this Court has original subject matter jurisdiction over this civil action
pursuant to 28 U.S.C. § 1332, as diversity of citizenship exists between the parties and the amount
in controversy exceeds $75,000, exclusive of interest and costs.

Venue

13. The Southern District of New York is the proper venue for removal pursuant to 28
U.S.C. § 1441(a) because the action is pending in the Supreme Court of New York, New York
County, located within the Southern District of New York, and the actions which give rise to this
matter allegedly occurred in Manhattan, also located within the Southern District of New York.

Notice

14. Pursuant to 28 U.S.C. § 1446(d), a Notice of Filing of Notice of Removal is being
submitted for filing to the Clerk of the Supreme Court of New York, New York County, and is
being served upon Plaintiff. A copy of Defendant’s Notice of Filing of Notice of Removal and

Certificate of Service is attached hereto as Exhibit B.
Case 1:19-cv-05565-VEC Document1 Filed 06/14/19 Page 17 of 17

Basis for Remoyal

15. Based on the foregoing, this action is properly removable under 28 U.S.C. §§
1441(a) on the ground that this Court has original jurisdiction over this case under 28 U.S.C. §
1332 (diversity jurisdiction).

16. This Notice of Removal is being filed within 30 days after the basis for removal
was asserted, and is therefore timely under 28 U.S.C. 8 1446(b).

17. In filing this Notice of Removal, Defendant does not waive any defects in service
of process, venue, or personal jurisdiction, nor any objections, exceptions, or defenses to the
Complaint.

18. The same parties are also litigants in an earlier filed action brought by Plaintiff
against Marriott. That case, Gebrial Rasmy v. Marriot International, Inc., Civil Action No, 1:16-
cv-4865-AJN-OTW, was dismissed via summary judgment by The Honorable Alison J. Nathan,
U.S.D.J., on September 28, 2018. See Rasmy v. Marriott Int'l, Inc., 343 F. Supp. 3d 354 (S.D.NLY.
2018). That decision is currently on appeal to the U.S. Court of Appeals for the Second Circuit,
identified as Case No. 18-3260.

WHEREFORE, Defendant respectfully requests that this matter be removed to the United
States District Court for the Southern District of New York and requests that this Court assume
full jurisdiction over this action as provided by law.

FORD HARRISON LLP

Dated: June 14, 2019 s/Mark A. Saloman
Mark A. Saloman, Esq.
300 Connell Drive, Suite 4100
Berkeley Heights, New Jersey 07922
Telephone: (973) 646-7300
Facsimile: (973) 646-7301
Attorneys for Defendant

WSACTIVELLP:10564718.2
